OoXj J\,
delivered the opinion of the court.
The learned chancellor erred in finding that appellant agreed or contracted with appellee’s testator to issue a policy of insurance upon his life in accordance with his written application. It refused his application for a standard policy, and offered him a policy of a lower class. This was declined by him. Appellant then decided to offer him another policy, *241which, while better than the one declined by him, was not the policy for which he had applied. He died before he had an opportunity to determine whether he would accept it. Thus it is perfectly evident that the minds of the parties never met, and that no contract for insurance was ever effected.

Reversed and remanded.